                                           Case 4:19-cv-06322-JST Document 90 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JENNIFER TOM,                                       Case No. 19-cv-06322-JST (RMI)
                                   9                    Plaintiff,
                                                                                             ORDER
                                  10             v.
                                                                                             Re: Dkt. No. 89
                                  11     ANDREW SAUL,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Recently, Defendant and Plaintiff arrived at an agreement wherein Defendant agreed to

                                  15   produce certain records (“Web TA” documents) by noting that “[t]he Agency has since confirmed

                                  16   that it is amenable to providing all of plaintiff’s Web TA records (relevant or not) and expects to

                                  17   be able to produce them shortly.” See Def.’s Resp. (dkt. 78) at 2. Plaintiff, however, has

                                  18   nevertheless filed a somewhat voluminous motion to compel the production of those materials

                                  19   because of her understanding that a looming discovery cut-off date would operate to absolve

                                  20   Defendant of its obligation to produce those materials. See Pl.’s Mot. (dkt. 89) at 1-20. Plaintiff is

                                  21   mistaken. The discovery cut-off date is only intended to foreclose new discovery requests that

                                  22   might be tendered after the cut-off date; however, the cut-off date will have no effect on

                                  23   Defendant’s obligation to produce materials that it has already committed to producing.

                                  24          The court realizes that Plaintiff is a non-attorney that is proceeding pro se, and while this

                                  25   entitles Plaintiff to some latitude when it comes to the enforcement of the court’s rules and orders;

                                  26   it does not, however, completely absolve Plaintiff of her responsibility to at least attempt to

                                  27   familiarize herself with the rules and orders of the court and to make a good faith effort to comply

                                  28   with those rules and orders. In the present context, Plaintiff is reminded that she cannot simply
                                           Case 4:19-cv-06322-JST Document 90 Filed 04/15/21 Page 2 of 2




                                   1   lodge motions to compel discovery at will. Instead, she must first meet and confer with counsel for

                                   2   Defendant in an effort to resolve the discovery dispute without court intervention if at all possible.

                                   3   Court intervention should be solicited in the course of discovery disputes as a last resort, not as a

                                   4   first resort. Following a good faith effort to resolve a discovery dispute without court intervention,

                                   5   if the Parties still find themselves at an impasse, the Parties (including pro se parties) are required

                                   6   to follow the rules and orders of this court in the manner in which their discovery disputes are

                                   7   presented. Accordingly, Plaintiff is ORDERED to read and familiarize herself with the relevant

                                   8   Federal Rule of Civil Procedure (Rule 37), with Local Civil Rule 37-11, and with ¶13 of the

                                   9   undersigned’s General Standing Order2 wherein the process for presenting discovery disputes by

                                  10   way of a jointly-filed letter brief is set forth. Accordingly, because Plaintiff’s Motion to Compel

                                  11   (dkt. 89) appears to have been filed both improperly and prematurely – and perhaps even

                                  12   unnecessarily (in light of Defendant’s already-stated commitment to producing this material) – the
Northern District of California
 United States District Court




                                  13   Motion (dkt. 89) is DENIED.

                                  14           A copy of this order will be mailed to Plaintiff using the Court’s pandemic-specific

                                  15   mailing protocols, which are attended with some measure of delay; accordingly, counsel for

                                  16   Defendant is DIRECTED to promptly serve this Order on Plaintiff via electronic mail pursuant to

                                  17   the Parties’ agreement to that effect (see dkt. 88).

                                  18           IT IS SO ORDERED.

                                  19   Dated: April 15, 2021

                                  20

                                  21
                                                                                                         ROBERT M. ILLMAN
                                  22                                                                     United States Magistrate Judge
                                  23

                                  24
                                       1
                                  25     Local Civil Rule 37-1 begins with the following statement: “The Court will not entertain a request or a
                                       motion to resolve a disclosure or discovery dispute unless, pursuant to Fed. R. Civ. P. 37, counsel have
                                  26   previously conferred for the purpose of attempting to resolve all disputed issues.” The Local Civil Rules of
                                       this Court may be found at:
                                  27   https://www.cand.uscourts.gov/rules/civil-local-rules/

                                  28
                                       2
                                        The undersigned’s General Standing Order is available on the Court’s website at:
                                       https://www.cand.uscourts.gov/wp-content/uploads/judges/illman-rmi/RMI-Standing-Order.pdf
                                                                                            2
